Citation Nr: 0406563	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-14 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right hand, 
residuals of burns.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left hand, residuals 
of burns.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He is a combat veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2000 
and January 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In September 2003, the veteran gave sworn testimony at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  The matter is now 
before the Board for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder and for 
residuals of burns of the hands was received on December 11, 
1998, and was granted by subsequent rating decisions.  The 
veteran disagreed with the evaluations assigned, and this 
appeal ensued.  The increased rating claims are therefore 
subject to "staged ratings" pursuant to Fenderson v. West, 
12 Vet. App. 119, 126 (1999), and the issues have been 
classified on the title page of this action to reflect that.  

During his hearing before the Board, the veteran testified 
that he withheld some information from the psychiatric 
examiner when evaluated concerning his post-traumatic stress 
disorder.  It was indicated that he felt that some of the 
information was private and that he did not want to impart 
the full scope of his psychiatric symptoms as a result.  He 
said that he was quite socially isolated and disliked crowds.  
He stated that he was not proud of the way he was then 
living.  He indicated that in dealing with people, he would 
just make things up in order to cover up what was actually 
wrong.  He said that the only actual enjoyment he got out of 
the day was when he was sitting by himself.  He also reported 
that he had had flashbacks every day that month and that he 
also had nightmares.  

The veteran through his representative contended at the 
hearing that the full extent of post-traumatic stress 
disorder symptoms was not captured in prior examinations 
because, perhaps as a result of his psychiatric disorder, the 
veteran did not describe his full symptomatology.  His 
representative noted that he "held back some" during his 
examination and requested that another VA examination be 
provided.  

The veteran through his representative also contended that 
the VA examinations that addressed the veteran's burns of the 
hands with resulting neuropathy did not fully delineate the 
extent of impairment under the ordinary conditions of life, 
such as opening a jar.  The veteran testified that he was 
losing feeling and strength in his hands as a consequence of 
the service-connected peripheral neuropathy.  He said that he 
was unable to perform any fine motor skills such as picking 
things up.  He said that he could not even open up a jar of 
peanut butter because he could not feel the lid.  

The representative maintained that numbness resulting from 
the service-connected burns had curtailed much of the 
veteran's everyday activity, even to the extent of impairing 
the veteran's ability to grip a cane when walking down a 
street.  The representative contended that further evaluation 
was needed to correctly gauge the extent of nerve damage of 
the hands resulting from the burns.  

The veteran also testified that he had been receiving 
treatment at the VA medical facilities at Lyons and East 
Orange, New Jersey, for the previous five to six years, 
primarily for post-traumatic stress disorder.  He said that 
he was taking alprazolam (Xanax) and Prozac for his 
psychiatric disorder.  He testified that he was not receiving 
disability benefits from the Social Security Administration.  
He reported that he had not worked since 1990, when he 
retired from employment with a chemical company.  

A review of a VA general medical examination report, dated in 
April 2002, shows that the examiner stated that the claims 
file was not available for review.  Review of VA neurological 
and psychiatric examination reports, dated in April 2002, 
shows that the examiners did not indicate that they had 
reviewed the claims file, nor do these reports otherwise 
indicate that the examiners had reviewed the claims file (the 
Board further notes that the neurological examination report 
contains little or no findings as to the veteran's 
coordination/fine motor skills in his hands).  

Pursuant to the statutory duty under 38 U.S.C. § 5107(a) to 
assist a claimant in the development of facts pertinent to a 
claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  Based on the foregoing, 
the Board finds that a remand is warranted for new 
examinations.  See VAOPGCPREC 20-95 (July 14, 1995).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should obtain all pertinent 
treatment records of the veteran from the 
VA facilities at Lyons, and East Orange, 
New Jersey, since December 2001 and 
associate those records with the claims 
file.  The RO should also request that 
the veteran furnish all evidence in his 
possession regarding the severity of his 
service-connected post-traumatic stress 
disorder and his service-connected 
peripheral neuropathy of the hands, 
residuals of burns.  Any records received 
should be associated with the claims 
file.  Any negative response should be 
documented.  

3.  After the foregoing records have been 
received, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his service-
connected post-traumatic stress disorder.  
Any indicated tests should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to provide a 
multi-axial diagnosis, to include a 
Global Assessment of Functioning (GAF) 
score and to explain the GAF score's 
significance in this case.  The examiner 
is requested to discuss the effect of the 
veteran's psychiatric symptoms on his 
employability.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  

4.  The veteran should also be afforded a 
VA neurological examination to determine 
the current severity of his service-
connected peripheral neuropathy of the 
hands, residuals of burns.  All indicated 
studies should be performed, and all 
current manifestations should be 
described in detail.  The examiner is 
requested to describe the full extent of 
any neurological impairment of the hands 
resulting from the service-connected 
burns, to include the effect of the 
neuropathy on the veteran's fine motor 
skills.  The examiner is requested to 
discuss the effect of the veteran's 
service-connected peripheral neuropathy 
of the hands, residuals of burns, on his 
employability.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  

5.  After undertaking any further 
indicated development, the RO should 
adjudicate the issues on appeal, 
including the claim of entitlement to a 
TDIU, on a de novo basis.  If 
appropriate, the higher evaluation claims 
should be evaluated on a "staged" basis 
from the date of receipt of the original 
claim on December 11, 1998.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



